Name: 2011/620/EU: Council Decision of 12Ã July 2011 on the signing, on behalf of the Union, of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs
 Type: Decision
 Subject Matter: European construction;  marketing;  foodstuff;  agricultural activity;  Europe
 Date Published: 2011-09-21

 21.9.2011 EN Official Journal of the European Union L 243/1 COUNCIL DECISION of 12 July 2011 on the signing, on behalf of the Union, of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (2011/620/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated, on behalf of the Union, an Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs (the Agreement). (2) The Agreement will enable the reciprocal protection of the geographical indications of the respective Parties and will contribute to the approximation of legislation among the EU neighbouring countries. (3) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and Georgia on protection of geographical indications of agricultural products and foodstuffs is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) The text of the Agreement will be published together with the decision on its conclusion.